Exhibit EMPLOYMENT AGREEMENT AGREEMENT made as of the 29 day of December, 2009, by and between Innovative Food Holdings, Inc., a Florida corporation with its principal offices at 3845 Beck Blvd., Suite 805, Naples, FL 34114 , Naples, Florida 34109 (the “Corporation”), and Justin Wiernasz, (the “Executive”). W I T N E S S E T H : In consideration of the mutual covenants contained herein, the parties hereto agree as follow: 1.Employment. The Corporation hereby employs the Executive as an executive of the Corporation, and the Executive agrees to serve the Corporation as such, upon the terms and conditions set forth in this Agreement for the period commencing as of the date hereof and, unless Executive's employment under the Agreement is otherwise terminated in accordance with the provisions hereof, ending on December 31, 2.Duties. (a) Executive shall serve as the President and Chief Marketing Officer of Innovative Food Holdings and it’s subsidiary companies , with such duties and authority as are generally incident to such position, or in such other management position as the Corporation shall determine, Without limiting the generality of the foregoing, the Executive shall (i) develop a sales program and sales staff; (ii) if the Corporation shall so determine, assist the Corporation in developing support staff; (iii) solicit sales of the Corporation's product(iv) report directly to the CEO (v) perform such responsibilities and duties as designated by the Chief Executive Officer; and (vi) perform other duties as requested by the Chief Executive Officer. The Executive will hold such offices in the Corporation and/or any subsidiaries or affiliates of the Corporation to which, from time to time, he may be elected or appointed (if any); provided that the offices to which the Executive may be so elected or appointed shall not be inconsistent with such duties and authority. In performing his duties hereunder, the Executive shall be subject to the direction of the Corporation's Board and Chief Executive Officer. 1 (b) The Executive agrees that he will devote substantially all of his time and attention to the affairs of the Corporation, that he will use his best efforts to promote the business and interests of the Corporation, and that he will not engage, directly or indirectly, in any other business or occupation during the term of employment hereunder. It is understood, however, that the foregoing will not prohibit the Executive from engaging in personal investment activities for himself and his family that do not interfere with the performance of his duties hereunder. 3.Compensation. (a) The Corporation will pay the Executive for all services to be rendered by the Executive hereunder (including, without limitation, all services to be rendered by him as an officer of the Corporation and its subsidiaries and affiliates) an annual base salary (hereinafter referred to as the "Base Salary") at the rate of: (i) 151,000 per annum from the date hereof through December 31, 2010 of which $6,500 shall be accrued until June 20, 2010 and then payable in equal weekly installments until said $6,500 is paid in full by December 31, 2010;(ii) $165,000 per annum from January 1, 2011 through December 31, 2011, provided, however, that the increase of $14,000 shall only take effect if the Corporation’s gross annual sales for 2010 are at least $7.5 million dollars; and (iii) the lesser of a 10% increase in salary above the salary in 2011 or $181,000 per annum from January 1, 2012 through December 31, 2012, provided, however, the increase in 2012 shall only take effect if the Corporation’s gross annual sales for 2011 are at least $7.5 million dollars. The Base Salary for each year shall be payable in equal, weekly installments (accept with respect to the $6,500 accrued during the initial six months of this Agreement or as otherwise provided for herein) in accordance with customary payroll practices for executives of the Corporation. 2 (b) Executive shall also be entitled to receive an annual bonus based upon the consolidated aggregate incremental revenues of the Corporation and its subsidiaries (“IVFH), over each of the three 12-month periods beginning January 1, 2010 (the “Bonus”). The Bonus shall be payable one-half in cash and one-half in the Corporation’s stock. The equity component shall be valued based upon the average closing price of the Corporation’s common stock over the 30 trading days ended on December 31 of the year for which the Bonus is being calculated, but under no circumstance will be below $0.005 per share. The Bonus shall be paid in full as long as an average gross margin (as calculated historically) of at least 20% is maintained on all sales revenues of the Corporation’s consolidated sales revenues. Any decline in such average gross margin below 20% on all of the Corporation’s consolidated sales revenues shall reduce the Bonus by 20% for each ½ percent decline. All calculations with respect to the Base Salary and Bonus shall be based upon the Corporation’s financial statements and shall be completed no later than January 20 of the following year. The Bonus for each year, if earned, shall be payable in full on or before the following January The Bonus shall be payable according to the following schedule: 2010 -additional gross revenues as compared to 2009 7% of the then current Base Salary if IVFH achieves $ 500,000 of additional revenues 14% of the then current Base Salary if IVFH achieves $1,000,000 of additional revenues 21% of the then current Base Salary if IVFH achieves $1,500,000 of additional revenues 28% of the then current Base Salary if IVFH achieves $2,000,000 of additional revenues 35% of the then current Base Salary if IVFH achieves $2,500,000 of additional revenues 50% of the then current Base Salary if IVFH achieves $3,000,000 of additional revenues 2011-additional gross revenues as compared to 2010 7% of the then current Base Salary if IVFH achieves $ 600,000 of additional revenues 14% of the then current Base Salary if IVFH achieves $1,100,000 of additional revenues 21% of the then current Base Salary if IVFH achieves $1,600,000 of additional revenues 28% of the then current Base Salary if IVFH achieves $2,200,000 of additional revenues 35% of the then current Base Salary if IVFH achieves $2,500,000 of additional revenues 50% of the then current Base Salary if IVFH achieves $3,000,000 of additional revenues 3 2012 – additional gross revenues as compared to 2011 7% of the then current Base Salary if IVFH achieves $ 700,000 of additional revenues 14% of the then current Base Salary if IVFH achieves $1,100,000 of additional revenues 21% of the then current Base Salary if IVFH achieves $1,600,000 of additional revenues 28% of the then current Base Salary if IVFH achieves $2,200,000 of additional revenues 35% of the then current Base Salary if IVFH achieves $2,700,000 of additional revenues 50% of the then current Base Salary if IVFH achieves $3,300,000 of additional revenues For 2011 and 2012, the Corporation shall establish a separate account in which it will maintain Executive’s increased Base Salary as if it was earned and payable. In the event it is determined that Executive is entitled to such additional Base Salary, the accrued amount of funds in said account shall be delivered in a lump sum when such determination is made, but no later than Jan 27th of each such year. In the event it is determined that Executive is not entitled to such funds, they shall be returned to the Corporation’s general working account. 4.Expenses. The Executive shall be entitled to reimbursement by the Corporation, in accordance with the Corporation's policies then applicable to executives at the Executive's level, against appropriate vouchers or other receipts for authorized travel, entertainment and other business expenses reasonably incurred by him in the performance of his duties hereunder. 5.Executive Benefits.
